PER CURIAM.
This is an appeal from two non-final orders dated June 24, 1985 and July 17, 1985, which we construe to be injunctive orders. We have jurisdiction to entertain this appeal. Art. V, § 4(b)(1), Fla. Const.; Fla.R. App.P. 9.130(a)(3)(B).
The plaintiff below, Anthony J. Clem-ente, Director of the Metropolitan Dade County Department of Environmental Resources Management [DERM] brought an action below against the defendant B & B Chemical Company, Inc., and three of its corporate officers, seeking enforcement of a prior administrative order of DERM issued against the defendants herein. The plaintiff DERM also sought a temporary mandatory injunction; the defendant filed a motion to dismiss the plaintiffs complaint. The trial court heard but deferred ruling on the plaintiff DERM’s motion for a temporary injunction and on the defendants’ motion to dismiss. As a consequence, the defendants have filed no answer in the cause.
Although no final hearing has been or could be held in this case given the present state of the pleadings, the trial court has conducted a series of hearings below and entered a series of orders — including the orders appealed from — which seek to resolve, in part, the merits of the controversy between the parties. Without going into the details of all the complex proceedings and hearings conducted below, suffice it to say that the trial court has proceeded to conduct an investigation of its own as to the merits of the instant action and has, accordingly, entered sua sponte the orders appealed from without benefit of a final hearing and without benefit of proper pleadings which seek the relief which the court has ordered. Succinctly stated, the orders appealed from were entered outside the scope of the operative pleadings in this case, without benefit of a properly noticed final hearing, and are therefore of no force and effect. See, e.g., Barreiro v. Barreiro, 377 So.2d 999 (Fla. 3d DCA 1979) and authorities collected; accord Levitt v. Levitt, 454 So.2d 1070, 1071 (Fla. 2d DCA 1984); Gonzalez v. Gonzalez, 446 So.2d 237, 239 (Fla. 3d DCA 1984).
The orders under review are summarily reversed and the cause is remanded to the trial court for further proceedings.
Reversed and remanded.